Bloodworth, J.
1. When considered in connection with the remainder of the instructions given to the jury and the explanatory note of the trial judge, there is no merit in either of the grounds of the motion for a new trial based on alleged errors in the charge.
2. The court did not err “in admitting the record of the bond forfeiture at the last term of court.” “Evidence that the appearance bond of the defendant had been forfeited was admissible as tending to show flight.” Jones v. State, 26 Ga. App. 635 (3), 636 (3) (107 S. E. 166).
3. There is some evidence to support the verdict, which was approved by the trial judge; and, no error of law having been committed, this court is powerless to interfere.

Judgment affirmed.


Broyles, O. J., and Luke, J., concur.